Title: To Benjamin Franklin from Martha Laurens, 16 January 1782
From: Laurens, Martha
To: Franklin, Benjamin


Sir.
au Vigan 16th. Jany. 1781 [i.e., 1782]
I received a few hours ago, your very polite Letter, which served me as a Preparation for the very agreable News, which I heard a Moment after, of my dear Papa’s release from Prison— Accept, Sir, my warmest thanks for your Condescension in writing to me, & especially for your Efforts to serve my worthy Father, whose Liberty I make no doubt will be doubly precious to him, in Proportion as he shall be able better to serve his Country— With Sincere good wishes for the Welfare of this dear Country, & for yours Sir, & with great Respect— I have the honor to be Your Excellency’s most obliged hble Servant—
Martha Laurens.
